DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 have been amended via preliminary amendment.  Claims 1-17 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per MPEP 2106.03, non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave
Claim 16 appears to be directed to software per se.  Claim 17 appears to be directed to a data carrier which can be interpreted to be a transitory form of signal transmission which is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160016315 A1 (“Kuffner”).

As per Claim 1, Kuffner discloses a method for detecting an imminent collision between an object and a component of an autonomous system in a real environment comprising at least one real, decentralized autonomous component, whereby of at least a part of the autonomous system a virtual image is available, emulating at least one aspect of the autonomous system, comprising the following steps:
a) transferring data to the virtual image of the autonomous system (see ¶ 28—“sensing system”), the data comprising: 

- object data providing information in relation to a movement of the object (see ¶ 85—“the computing device may determine whether one or more estimated trajectories of the moving object will intersect or otherwise interfere with the one or more estimated trajectories of the physical components of the robotic device”); 
b) generating, in the virtual image, a corpus around the virtual image of the object, which defines a volume that cannot be entered by the virtual image of the at least one autonomous component (see ¶ 85—“estimated volumes of space the moving object may occupy within a predetermined period of time”); 
c) processing the component data and the object data in the virtual image and generating feedback data providing information about movements of the virtual images of the object and the autonomous component (see ¶ 85—“computing device may then determine whether the one or more estimated volumes of space of the moving object overlap with one or more volumes of space that the robotic device may occupy within the predetermined period of time”); and 
d) transferring feedback data from the virtual image of the autonomous system to the real autonomous component for use by the autonomous component when deciding about a further movement (see ¶ 85—“Based on an output of the comparison, the computing device may then adjust the virtual representation of the space in the physical environment occupied by the robotic device and provide, into the physical environment, an indication of a location of space associated with the adjusted virtual representation”).

Claim 2, Kuffner further discloses e) acting, of the real autonomous component, whereby the feedback data are considered, whereby the acting comprises in particular changing a movement, such that the real autonomous component does not collide with the object (see ¶ 88—“In response to the output of the comparison noted above, and perhaps in response to other determinations made regarding the moving object, the computing device may perform other actions as well. For instance, the computing device may instruct the robotic device to reduce its speed, stop, and/or alter its trajectory to avoid collision between the robotic device and the moving object.”).

As per Claim 3, Kuffner further discloses wherein a corpus is created also around the at least one autonomous component (see ¶ 85—“one or more volumes of space that the robotic device may occupy”).

As per Claim 4, Kuffner further discloses wherein the component data comprise sensor data from sensors on or/and at the at least one autonomous component or/and in or/and at the premises of the autonomous system (see ¶ 28—“sensors”).

As per Claim 5, Kuffner further discloses wherein the component data comprise data from models of at least a part of the autonomous system or/and the relative position of a component to another component or the object (see ¶ 53—“model predictive control”).

As per Claim 7, Kuffner further discloses wherein the corpus around the at least one the object or/and at least one component is variable in dependence on the size of velocity or/and 

As per Claim 8, Kuffner further discloses wherein for the existence of further autonomous components the number of autonomous components within a predefined section of the autonomous system or/and a type of the autonomous components is considered (see ¶ 79—“one or more robotic arms”).

As per Claim 9, Kuffner further discloses whereby a hazardous potential is determined dependent on at least one of: 
-a size or/and type of the autonomous components
-a range of possible movements
-a velocity range (see ¶ 84—“various speeds”) 
-a direction or/and size of acceleration; and 
-a weight of a moving part of the autonomous component.

As per Claim 11, Kuffner further discloses wherein the object is a human being equipped with a detector for determining a position, in particular a spatial position, and wherein in the virtual environment the corpus is generated depending on object data stemming from the wearable detector (see ¶ 80—“humans”).

As per Claim 12, Kuffner further discloses wherein a detector is attached to the object for determining the object's position and a transmission interface is provided for transmitting the 

As per Claim 13, Kuffner further discloses wherein the corpus is formed such that the corpus comprises at least one recess the volume within such recess being excluded from the volume of the corpus that is not allowed to be entered (see ¶ 85—“determine one or more estimated volumes of space the moving object may occupy within a predetermined period of time”).

As per Claim 14, Kuffner further discloses wherein for excluded volume rules for access are installed depending on the object, that the excluded volume is allowed to be entered or/and allowed to be entered only by the object or/and the work piece (see ¶ 85—“determine one or more estimated volumes of space the moving object may occupy within a predetermined period of time”).

As per Claim 15, Kuffner discloses an autonomous system for use in production, comprising at least one autonomous component and at least one object at risk, wherein for an avoidance of collisions a method according to claim 1 (see abovementioned citations for claim 1).

As per Claim 16, Kuffner discloses a software for executing the step of a method according to claim 1 when run on a computer (see abovementioned citations for claim 1).

As per Claim 17, Kuffner discloses a data carrier on which the piece of software according to claim 16 is stored (see abovementioned citations for claim 1).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner in view of US 20110066282 A1 (“Bosscher”).

As per Claim 6, Bosscher teaches additional limitations not expressly disclosed by Kuffner, including namely wherein at least one of the corpuses is a box (see ¶ 46—“box”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Kuffner to include the limitations as taught by Bosscher to provide a more efficient collision avoidance scheme for a robotic apparatus (see Bosscher: ¶ 7).

As per Claim 10, Kuffner further discloses the edges of the corpus are prolonged by at least one of the distances: 

- the distance covered by the object during the processing time of at least one of 
- autonomous component (see ¶ 85—“predetermined time period…distance from the robotic device and the trajectories of the robotic device to the trajectories of the moving object”)
- virtual image of the autonomous component DT; 
- an inaccuracy of the position determination (see ¶ 83—“conservative motion estimates”); 
- a distance determined by taking a velocity inaccuracy times delay or/and processing times; 
- at least one distance determined by a velocity of an autonomous component in a vicinity radius around the object.
Bosscher teaches additional limitations not expressly disclosed by Kuffner, including namely wherein the corpus is a box having edges parallel to the direction of movement and edges perpendicular thereto (see ¶ 46—“box”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Kuffner to include the limitations as taught by Bosscher to provide a more efficient collision avoidance scheme for a robotic apparatus (see Bosscher: ¶ 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666